BETTS, District Judge.
The libelants have proceeded as in an ordinary action in rem grounded upon a lien on the ship in which adverse parties in interest need be admonished or cited only by arrest of the vessel and publication of a general notice thereof to all concerned. This is a misapprehension. The 20th rule of the supreme court directs that in such cases the process shall be an arrest of the ship and admonition to the adverse party to appear and make answer. This constitutes a proceeding in a suit “in personam” to be litigated between the parties individually, the vessel being placed under attachment only for the purpose of being adjudged to the possession of the party who shall establish his right against his adversary. It must accordingly *622be instituted and conducted in the mode appropriated to that form of proceeding, and not as an action “in rem.” The applicants haying put in their answer and being ready to bond the vessel, they can be permitted to do so forthwith without the ship being subject to the cost of re-attachment. Motion to vacate attachment granted with costs, and attachment discharged on the execution of .such bond by the claimants.